Citation Nr: 1704989	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  06-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for lumbosacral strain with degenerative arthritis of the spine and intervertebral disc syndrome, rated 20 percent disabling prior to February 21, 2013 and rated 40 percent thereafter. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to February 21, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and M.E. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to February 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter was last before the Board in December 2013, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  In an October 2016 rating decision, the RO raised the initial disability evaluation of the Veteran's lumbosacral strain to 40 percent, with an effective date of February 21, 2013, and granted the claim of TDIU, also effective February 21, 2013.  The increased evaluation of the lumbosacral strain and the grant of TDIU, both effective February 21, 2013 and thus not applicable to the entire appeal period, did not constitute full grants of the benefits sought; accordingly, the increased initial evaluation and TDIU issues remain in appellate status.  AB v. Brown, 6Vet. App. 35, 39 (1993).  Therefore, the claims are properly before the Board for its adjudication. 

In January 2010, the Veteran testified during a Travel Board Hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.  The VLJ who conducted that hearing is no longer with the Board.  The Veteran was offered the opportunity to testify at another hearing, but did not respond within 30 days as requested.  Thus, the Board may continue with the Veteran's appeal. 

The Board acknowledges that the AMC granted a separate 10 percent rating for right lower extremity radiculopathy in the October 2016 rating decision, effective February 21, 2013.  The Board finds that this initial rating is on appeal as well.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to February 21, 2013, the Veteran's lumbosacral strain was not manifested by flexion of less than 30 degrees, ankylosis, or frequent incapacitating episodes. 

2.  From February 21, 2013, the Veteran's lumbosacral strain was manifested by forward flexion of the thoracolumbar spine of 35 degrees, with pain resulting in additional functional loss, but no ankylosis or frequent incapacitating episodes. 

3.  For the period from February 21, 2013, there has been objective evidence of right lower extremity radiculopathy manifested by no more than moderate, incomplete paralysis of the sciatic nerve.   

4.  For the period prior to February 21, 2013, the evidence of record shows that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain prior to February 21, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain beginning February 21, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a 20 percent initial rating, and no higher, have been met for right lower extremity radiculopathy associated with the service-connected lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for TDIU have been met for the period prior to February 21, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  With regards to the appeal of the initial rating for lumbosacral strain, the underlying service connection claim has been granted and the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  As for the claim of entitlement to TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence documenting the effect that the symptoms of the Veteran's service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As is discussed in further detail below, the Veteran's claim of entitlement to TDIU was found to be raised by the record by the Board in the October 2012 decision.  Thereafter, the Veteran was provided with correspondence in November 2012 which satisfied the notice requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA treatment records as well as records associated with his claim for disability with the Social Security Administration (SSA).  He was afforded thorough VA examinations in December 2008, December 2010, February 2013, and in August 2016.  The Veteran and an M.E. were afforded the opportunity to testify before a VLJ during the January 2010 travel board hearing.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2010, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the VLJ asked questions regarding the Veteran's history of symptoms of a lumbosacral strain and why he believed those symptoms had worsened since he was last evaluated by VA.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's December 2013 remand, the AMC was directed to obtain and associate with the claims file updated VA medical records dating from April 2012, as well as a copy of a November 2009 electromyogram (EMG) test of the right lower extremity.  Thereafter, the AMC was instructed to schedule the Veteran for a VA examination to evaluate the severity of his lumbosacral strain, diagnose any associated radicular symptoms, and provide an opinion as to whether any diagnosed radicular symptoms were caused by or aggravated by the lumbosacral strain.  In addition, the VA examiner was to provide an opinion regarding the impact of the lumbosacral strain and any associated radicular symptoms on the Veteran's ability to obtain substantially gainful employment.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Following the Board's remand, the AMC request updated records from the various VA medical centers the Veteran has received treatment from for his disabilities and associated those records with the claims file once they were obtained.  In addition, the identified November 2009 EMG test results were obtained and associated with the claims file.  The AMC then scheduled the Veteran for separate VA examinations in August 2016  to evaluate the nature and severity of his lumbosacral strain, his right lower extremity radiculopathy, and his urinary dysfunction.  As the VA examiner in each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of the findings and opinions espoused are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  



Increased rating

Service connection was granted in May 2005 for a lower back condition with a disability rating of 20 percent, effective August 31, 2004.  The Veteran filed an August 2005 notice of disagreement as to the initial assigned rating, and that increased rating claim is presently before the Board.  In an October 2016 rating decision, the AMC increased the evaluation of the Veteran's lower back condition, now identified as a lumbosacral strain, to 40 percent.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2015).  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
§ 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

The Veteran's lower back was first evaluated by VA in connection with the current claim in an April 2005 VA examination.  He reported constant low back pain as well as pain radiating into the left knee and in both feet.  According to the Veteran he had been told that he had five herniated discs in his lumbar spine.  Range of motion testing revealed the following: forward flexion of 0 to 90 degrees, extension of 0 to 5 degrees, left and right lateral flexion of 0 to 5 degrees, and left and right lateral rotation of 0 to 5 degrees.  Sensory testing showed no abnormalities while an X-ray examination revealed moderate degenerative disc disease.  After concluding the examination, the examiner diagnosed the veteran with low back pain and decreased function related to degenerative spine disease. 

The Veteran was afforded a new VA examination to reevaluate the severity of his low back condition in December 2008.  He reported that he mainly experienced stiffness and numbness as well as constant pain in his low back.  According to the Veteran, he had some limitations in bending, lifting and carrying.  Range of motion testing revealed the following: forward flexion of 0 to 70 degrees, extension of 0 to 20 degrees, right lateral flexion of 0 to 20 degrees, left lateral flexion of 0 to 15 degrees and left and right lateral rotation of 0 to 30 degrees.  The only additional limitation noted by the examiner after repeated use was pain.  The examiner denied any IVDS, and a sensory examination was grossly normal.  An X-ray examination showed degenerative arthritis, joint narrowing, and joint irregularity.  Based on the X-ray examination results, the examiner changed the diagnosis to degenerative disc disease of the lumbar spine.  

During the January 2010 hearing, the Veteran stated that his back pain prevented him from bending over and generally limited his flexibility and mobility.  He also stated that he had flare-ups with additional pain whenever he did physical activity. 

The Veteran's lower back was evaluated in another VA examination dated in December 2010.  During this examination, he reported the same symptoms of pain and stiffness but also stated that he was experiencing urinary incontinence as well.  Range of motion testing revealed the following: forward flexion of 0 to 58 degrees, extension of 0 to 5 degrees, right lateral flexion of 0 to 15 degrees, left lateral flexion of 0 to 7 degrees, right lateral rotation of 0 to 15 degrees, and left lateral rotation of 0 to 8 degrees.  Sensory testing showed decreased sensory stimulation to anterior thigh from a soft touch, while a radicular test revealed left lower extremity radiculopathy.  The examiner did note, however, that the reduced range of motion was expected due to the girth of the Veteran's lower extremities.    

Pursuant to the Board's October 2012 remand, the Veteran was afforded yet another VA examination in February 2013 to evaluate the severity of his low back condition, with specific attention to be paid to the Veteran's reports of urinary dysfunction on the prior examination.  He reported that he experienced immediate severe pain whenever he had a flare-up, which was precipitated by physical activity.  Range of motion testing revealed the following: forward flexion of 0 to 35 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 20 degrees, left lateral flexion of 0 to 10 degrees, right lateral rotation of 0 to 15 degrees, and left lateral rotation of 0 to 5 degrees.  Additional functional loss following repetitive use included less movement than normal, incoordination, and pain.  Muscle and strength testing revealed an abnormal gait and an abnormal spinal contour but no muscle atrophy.  A sensory examination showed moderate radiculopathy in the right lower extremity.  Furthermore, the examiner noted IVDS which resulted in incapacitating episodes of less than one week in the past year.  In conclusion, the examiner stated that the Veteran could not sit more than an hour at a time and could not stand more than 90 minutes at a time.  

With regards to the asserted urinary dysfunction, the Veteran reported that he had been experiencing incontinence for the past few years but had not had a urinary tract infection in over a year.  After reviewing the claims file, the examiner found that it was more likely than not that the Veteran had chronic urinary dysfunction.   The examiner then opined that it was less likely than not that the urinary dysfunction was related to his low back condition.  In support thereof, the examiner found that the Veteran had many risk-factors and comorbid conditions related to the development of urinary incontinence, and that especially his diagnosis with diabetes mellitus type II in 2002 was a significant risk factor in the development of the dysfunction.  

The Veteran was last afforded a VA examination in August 2016 to evaluate the severity of his low back condition.  He reported experiencing throbbing pain that worsened after engaging in physical activity as well as left leg numbness.  During a flare-up the Veteran experienced additional pain.  He also reported functional loss in the form of difficulty bending, heavy lifting, and prolonged sitting or standing.  Range of motion testing revealed the following: forward flexion of 0 to 35 degrees, extension of 0 to 5 degrees, right lateral flexion of 0 to 10 degrees, left lateral flexion of 0 to 10 degrees, right lateral rotation of 0 to 5 degrees, and left lateral rotation of 0 to 5 degrees.  The range of motion testing showed that the Veteran experienced pain on weight bearing, and also revealed localized tenderness of the paraspinal muscles.  The examiner further noted that the veteran had guarding or muscle spasms that resulted in an abnormal gait.  A sensory examination showed mild radiculopathy of the right leg.  Although IVDS was noted, the Veteran did not report any prescribed bed rest in the past 12 months.  

The Veteran was also afforded a VA examination in August 2016 to evaluate his urinary dysfunction.  The examiner noted diagnoses of a resolved urinary tract infection as well as urinary retention.  The reported voiding dysfunction required absorbent material which must be changed more than four times a day due to increased urinary frequency and obstructed voiding.  After reviewing the claims file, the examiner opined that it was more likely that the Veteran's urinary dysfunction was due to the enlarged prostate and frequent urinary tract infections and that it was not related to his low back condition. 

A review of the Veteran's post-service treatment records show that he began seeking treatment for his low back in 1999 following a back injury in 1998 while working.  He has continued to complain of and seek treatment for his back pain ever since this injury.  Over the course of his treatment for his back pain, he also developed bilateral lower extremity radiculopathy.  A December 2009 EMG was negative for any acute or chronic denervation of the right lower extremity.

Upon consideration of the evidence before it, the Board finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 20 percent prior to February 21, 2013 and in excess of 40 percent thereafter for his low back condition.  On the April 2005 VA examination, his forward flexion was 90 degrees, and he had a total combined range of motion for the thoracolumbar spine of 115 degrees, which corresponds to a 20 percent rating.  Thereafter, on the December 2008 examination, he had forward flexion of 70 degrees, and a total combined range of motion for the thoracolumbar spine of 185 degrees.  Although such range of motion findings only qualify for a 10 percent rating, the Board will not disturb the continuation of the 20 percent rating assigned by the RO on appeal.  It is also noted that IVDS was not found on either examination.  None of the VA treatment records documented range of motion testing results that qualified the Veteran for a 40 percent rating prior to February 21, 2013, nor did they show that the Veteran experienced incapacitating episodes due to IVDS.  The Veteran has not set forth any additional evidence which tends to show that the symptoms of his low back condition warrant a rating in excess of 20 percent prior to February 21, 2013.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent prior to February 21, 2013 for his low back condition. 

As for the period from February 21, 2013, the increase to 40 percent was based on a combination of IVDS resulting in incapacitating episodes of less than one week in the past year, combined range of motion of the thoracolumbar spine less than 120 degrees, forward flexion of the thoracolumbar spine between 30 and 60 degrees, guarding and/or muscle spasms not resulting in abnormal gait or spinal contour, and pain upon examination, all of which was noted during the February 2013 VA examination.  Taken together, this combination of symptomatology resulted in additional functional loss commensurate with that represented by the 40 percent disability evaluation.  DeLuca, 8 Vet. App. at 208; 38 C.F.R. § 4.40.  On the August 2016 VA examination, the Veteran's symptoms were not found to be significantly more severe than they were on the February 2013 VA examination.  The Veteran still experienced pain, which resulted in loss of flexibility and mobility.  His range of motion testing did not show any loss of forward flexion or sufficient loss of total range of motion for the thoracolumbar spine which would warrant a disability rating in excess of 40 percent.  IVDS again was noted, but the Veteran did not report that it resulted in incapacitating episodes in the past year.  There was guarding and muscle spasms noted that resulted in an abnormal gait; however, this finding does not qualify for a 50 percent rating, as such a rating requires unfavorable ankylosis of the entire thoracolumbar spine.  The examiner expressly denied that the Veteran experienced ankylosis on the August 2016 VA examination.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent from February 21, 2013. 

As discussed, the Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of those assigned during the pendency of the appeal.  The increased 40 percent rating was granted on the basis of additional loss of flexibility and mobility due to the pain associated with the Veteran's low back condition.  For the additional functional loss stemming from the low back pain to warrant a 50 percent rating, it must rise to the level of unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown.  Therefore, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 208. 

The Veteran has also been granted a separate and initial 10 percent disability rating for his mild right lower extremity radiculopathy, pursuant to Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  On the February 2013 VA examination, it was noted that the Veteran experienced mild symptoms of numbness and paresthesias and/or dysesthesias, and moderate pain.  He was evaluated overall as having right lower extremity radiculopathy of moderate severity.  Thereafter, on the August 2016 VA examination, it was confirmed that the Veteran experienced moderate symptoms of paresthesias and/or dysesthesias, moderate intermittent pain, and mild numbness.  He was evaluated overall as having right lower extremity radiculopathy of mild severity.  After considering the fact that the Veteran has been found to have right lower extremity radiculopathy symptoms that are of mostly moderate severity, as evaluated by the February 2013 and August 2016 VA examiners, the Board finds that the Veteran is entitled to a 20 percent rating for his right light extremity radiculopathy, corresponding to symptoms of numbness, pain and paresthesias and/or dysesthesias of moderate severity.  As these symptoms are sensory in nature, however, and have been evaluated as being no more than moderate in severity, a 40 percent rating, corresponding to moderately severe symptoms, is not warranted for right lower extremity radiculopathy.  See 38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.").  Accordingly, an initial 20 percent rating, but not more, is warranted for moderate right lower extremity radiculopathy.  
 
The evidence of record does not show additional neurologic disorders associated with the Veteran's degenerative disc disease, to include urinary dysfunction, other than the assigned ratings for right and left lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran's claims file was evaluated by both the February 2013 and August 2016 VA examiners for the express purpose of determining whether the Veteran had urinary dysfunction and, if so, whether that urinary dysfunction is related to service.  While both examiners acknowledged that the Veteran experienced urinary dysfunction characterized by incontinence and intermittent urinary tract infections, both found that it was less likely than not that the urinary dysfunction was related to the Veteran's low back condition, and instead found it more likely that it was related to the Veteran's various other comorbid disabilities that are medically shown to be related to urinary dysfunction.  As both the February 2013 and August 2016 VA examiners reviewed the claims file and supported their opinions with a thorough rationale that included references to medical literature, the Board finds that the opinions are the most probative evidence pertaining to the determination of whether the Veteran's urinary dysfunction is caused by or aggravated by his low back condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (medical opinions must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.).  Accordingly, the Board finds that the Veteran is not entitled to a separate rating for urinary dysfunction as secondary to his service-connected low back condition. 

The Board considered whether the service-connected disabilities represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for the lumbosacral strain and associated right lower extremity radiculopathy reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. §  3.321 (b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.



TDIU

The Veteran first submitted a claim for TDIU in August 2005, which was denied in a June 2006 rating decision.  He did not file a notice of disagreement with that decision, so it became final as a matter of law. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  Thereafter, in an October 2012 decision and remand, the Board found that the issue of TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In coming to that conclusion, the Board specifically referenced the prior June 2006 denial, and found that entitlement to TDIU was still at issue since the same increased rating claims that were present before the Board at the time of the June 2006 denial were still on appeal.  Accordingly, the Board will consider the applicability of TDIU from the time of the Veteran's August 2005 disagreement with the ratings assigned in the May 2005 rating decision in which service connection for low back condition was initially granted.  With that being said, in an October 2016 rating decision, the RO granted TDIU effective February 21, 2013, the date of the VA examination in which the Veteran was evaluated as having symptoms which precluded all work that was not sedentary.  Thus, the Board will focus on whether TDIU is warranted for the period from August 31, 2004, the effective date of the grant of those disabilities found to warrant service connection in the May 2005 rating decision, to February 21, 2013. 

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the period from August 31, 2004 to December 11, 2009, the Veteran was service connected for status post triple arthrodesis of the right ankle with a disability rating of 40 percent; low back condition with a disability rating of 20 percent; left knee condition with a disability rating of 10 percent; left ankle condition with a disability rating of 10 percent; right knee condition with a disability rating of 10 percent; and leg length discrepancy with a noncompensable rating.  The total combined disability rating of these disabilities from August 31, 2004 to December 11, 2009 was 70 percent, with even higher combined ratings in effect after that time.  These assigned ratings met the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  However, the Veteran would still only be entitled to TDIU during this period if the evidence demonstrates that he was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

The Veteran filed his claim for TDIU in August 2005, and indicated on his application that he was laid off in January 1998 due to his low back pain preventing him from working.  At the time of his application, he stated that he was retired.  He marked down that he graduated from high school and had one year of undergraduate schooling, but that he had no other education or training.  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

On the August 2005 VA examination, the examiner stated that due to the combined effect of the Veteran's back, knee, and ankle conditions his physical activity was moderately to severely limited due to pain and disability.  According to the examiner, short walks or prolonged standing or lying down caused pain which led to the Veteran becoming deconditioned. 

On the December 2008 VA examination, the examiner commented that the effect of the Veteran's musculoskeletal disabilities on daily activity was moderate with limited weightbearing activities such as prolonged standing and walking.  The examiner did not offer an opinion as to the specific impact that the Veteran's disabilities would have on his ability to secure and maintain employment.  

During the January 2010 hearing, the Veteran asserted that his various service-connected disabilities prevented him from working.  When asked, he acknowledged that he was laid off in 1998 when the company he was working for fired the entire staff.  He also stated that he sought disability from the Social Security Administration after he was laid off and began receiving disability payments shortly thereafter.  

On the December 2010 VA examination, the examiner commented that the Veteran's bilateral knee condition contributed to problems with lifting and carrying as well as weakness and fatigue, while the right ankle condition resulted in decreased mobility, difficulty lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength.  The examiner specifically noted that this would result in increased tardiness and absenteeism were the Veteran to return to work.  As for the low back condition, the examiner found that it would also result in decreased mobility, pain, difficulties with lifting and carrying, weakness or fatigue, and lack of stamina.  The examiner opined that the Veteran would have limitations on activities such as walking and standing more than 10 minutes at a time and that he could only engage in activities requiring a minimal range of motion.  

On the February 2013 VA examination, the examiner found that the low back condition prevented the Veteran from sitting for more than one hour or standing for more than 90 minutes at a time, and also impeded his ability to bend over.  Similarly, on the August 2016 VA examination, the examiner found that the low back condition and associated right lower extremity radiculopathy impeded the Veteran's ability to stand or sit for prolonged periods of time and prevented him from bending over.  As a result, the examiner opined that the Veteran would only be able to carry out a job that required light physical and/or sedentary work. 

In comparing the August 2016 and February 2013 VA examinations with those that preceded them, the Board finds that the Veteran experienced largely the same degree of functional impairment from his disabilities that he did at the time of the February 21, 2013 examination, that is, impairments in sitting, standing and bending that precluded the type of physically demanding work that the Veteran had been doing up to the point of his being laid off and subsequently retiring in 1998.  The only distinction in the evaluation of his disabilities prior to February 21, 2013 is that VA did not provide a specific analysis of the functional impact of his disabilities on his ability to secure and maintain employment.  When considering the evaluations offered prior to February 21, 2013, however, in light of the later grant of TDIU, the Board finds that the balance of the evidence demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities limited his functioning to the point that he was precluded from securing and following substantially gainful employment from the date of his initial claim of service connection for his lower back condition in August 31, 2004.  TDIU should thus be granted for the period of time from that date until the current effective date of February 21, 2013.



ORDER

A rating in excess of 20 percent prior to February 21, 2013, and in excess of 40 percent thereafter, for lumbosacral strain with degenerative arthritis of the spine and intervertebral disc syndrome is denied. 

A 20 percent initial evaluation for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to TDIU from August 31, 2004 through February 21, 2013 is granted, subject to the controlling regulations governing monetary awards. 
 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


